DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichenauer et al. (5,131,916).
Regarding claim 1:  Eichenauer et al. teach an aqueous composition comprising 1.35 parts by weight of C.I. Solvent Yellow 160:1, 0.5 parts by weight of a derivative of polyalkylene glycol, and 1.5 parts by weight of an anionic dispersant [Example 4].  The composition is capable of functioning in the claimed capacity. 
Regarding claim 3:  Eichenauer et al. teach 0.5/1.35 = 0.37 [Example 4].
Regarding claim 4:  Eichenauer et al. teach 1.5/1.35 = 1.11 [Example 4].
Regarding claim 5:  Eichenauer et al. teach 0.5/1.5 = 0.33 [Example 4].
Regarding claim 10:  The claim is being interpreted as a composition claim with an intended use in an air open-type recording apparatus.  The composition of Eichenauer et al. is capable of functioning in the claimed capacity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (2016/0075879).
Regarding claim 1:  Ikeda et al. teach an aqueous ink jet composition comprising at least one yellow dye, a surfactant that is a derivative of polyalkylene glycol, and an anionic dispersant [0036, Examples; Table].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select C.I. Disperse Yellow 82, and/or C.I. Disperse Yellow 184 [0026, 0050] as the dye in the ink jet composition of Ikeda et al.  
Regarding claim 2:  Ikeda et al. teach the claimed anionic dispersant [0012, 0060-0061, 0090].
Regarding claim 5:  Ikeda et al. teach that the amount of disperse dye is 0.5 mass% to 15 mass% [0034], that the amount of surfactant (claimed material A) is 0.5 mass% to 15 mass% [0040], and that the amount of anionic dispersant is 30 mass% to 200 mass % [0065].
The amounts taught in Ikeda et al. provide overlapping values for claimed XA/XB
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 6:  Ikdea et al. teach an anionic dispersant (Dispersant 3) with a molecular weight of 1,115 [0090].
Regarding claims 8-9:  It would have been obvious to select C.I. Yellow 184 for inclusion as a dye in the composition of Ikeda et al. [0025, 0050].
Regarding claim 10:  The claim is being interpreted as a composition claim with an intended use in an air open-type recording apparatus.  The composition of Ikeda et al. is capable of functioning in the claimed capacity.  

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (2016/0075879) as applied to claim 1 above further in view of Harada et al. (2017/0218203).
Ikeda et al. teach a yellow disperse dye and a yellow water soluble dye [Examples].
Ikeda et al. fail to disclose C.I. Yellow 160:1.
However, Harada et al. teach a yellow colorant composition useful in inkjet inks [0040] comprising a yellow pigment and a yellow fluorescent dye [0042], which is C.I. Solvent Yellow 160:1 [0053].  Harada et al. teach that the addition of 0.01 to 30 parts by mass of the fluorescent dye relative to 100 parts by mass of the yellow pigment improves the chroma and hue of the ink [0001, 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add is C.I. Solvent Yellow 160:1 in the amount taught by Harada et al. to the composition of Ikeda et al. to improve the chroma and hue of the ink.
Ikeda et al. teach that the amount of disperse dye is 0.5 mass% to 15 mass% [0034], that the amount of surfactant (claimed material A) is 0.5 mass% to 15 mass% [0040], and that the amount of anionic dispersant is 30 mass% to 200 mass % [0065].
The amounts taught in Ikeda et al. provide overlapping values for claimed XA/XD and XB/XD.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (2016/0075879) as applied to claim 1 above further in view of Willems et al. (2017/0158899).
Ikeda et al. teach glycerin [Examples].  
Ikeda et al. fail to teach a polyalkylene glycol.
However, Willems et al. teach that polyethylene glycol with a molecular weight of 1000 g/mol can be used interchangeably with glycerin in an ink jet composition [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene glycol with a molecular weight of 1000 g/mol as taught by Willems et al. in place of the glycerin in Ikeda et al.  It is a simple substitution of one known element for another to obtain predictable results.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763